Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on December 28, 2021 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dental model coupling portion in claims 1, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-10, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinlund (5,749,725).
Chinlund discloses an apparatus comprising a dental model coupling portion (36/38), the dental model coupling portion being configured to couple with a dental model (see fig. 2) and a base plate adapter coupling portion, the base plate adapter coupling portion including a body (surface 34) fixedly secured relative to the dental model coupling portion (such that the surface 34 is fixedly secured to surface 38) and a set of prongs 52 extending form the body, the prongs being configured to removeably secure the base plate adapter coupling portion to a base plate adapter of a dental 
Chinlund further teaches with respect to claim 2, wherein the dental model coupling portion comprises a plate (upper surface of elements 36).
 Chinlund further teaches with respect to claim 3, wherein the plate includes a plurality of openings 38 (see annaoted figure below).
Chinlund further teaches with respect to claim 6, further comprising a dental model fixedly secured to the dental model coupling portion (see fig. 2, col. 3, ll. 31-36), the dental model including a three dimensional representation of a patient’s dentition.
Chinlund further teaches with respect to claim 9, the base plate adapter coupling portion further including a centering pin 40.
Chinlund further teaches with respect to claim 10, the prongs 52 being angularly spaced apart from each other about the centering pin 40 (see fig. 2).
Chinlund further teaches with respect to claim 13 a base plate adapter 56 including a first side configured to removeably coupled with the base plate adapter (see figs. 1-3, such that the first side is the side with recesses 54) and a second side 58 opposite the first side, the second side being configured to removeably coupled with a dental model articulator (see fig. 2, element 12 being part of the articulator).
Chinlund further teaches with respect to claim 15, wherein the first side including a plurality of recesses 54 configured to receive the prongs 52 of the base plate adaptor coupling portion (see figs. 2-3).
With respect to claim 18, the base plate adaptor further including a first body 60 presenting the first side, the first body defining a first central axis, and a second body 58 presenting the second side, the second body defining a second central axis, the second central axis being parallel with the first central axis, the first central axis being offset from the second central axis (see annotated figure below, such that the central axis of each side is parallel to each other, but offset such that the sides are offset from each other).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13, 15-16, 18 are 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinlund (5,749,725) in view of Kim (5,967,776).
Chinlund teaches an apparatus comprising a dental model coupling portion (36/38), the dental model coupling portion being configured to couple with a dental model (see fig. 2) and a base plate adapter coupling portion, the base plate adapter coupling portion including a body (surface 34) fixedly secured relative to the dental 
Kim teaches an apparatus comprising a coupling portion including a body (planar plate portion from which element 52 extend from) and a set of prongs 52 extending from the body (see fig. 9, col. 9, ll. 38-44). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single prong taught by Chinlund with the set of prongs taught by Kim since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Chinlund further teaches with respect to claim 2, wherein the dental model coupling portion comprises a plate (upper surface of elements 36).
 Chinlund further teaches with respect to claim 3, wherein the plate includes a plurality of openings 38 (see annaoted figure below).
Chinlund further teaches with respect to claim 6, further comprising a dental model fixedly secured to the dental model coupling portion (see fig. 2, col. 3, ll. 31-36),
Chinlund teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 11-12, each prong including a vertically projecting portion projecting vertically from the base and a laterally projecting portion projecting laterally from the vertically projecting portion, each prong defining a gap between the laterally projecting portion and the base.
Kim teaches each prong including a vertically projecting portion projecting vertically from the base and a laterally projecting portion projecting laterally from the vertically projecting portion, and each prong defining a gap between the laterally projecting portion and the base (see fig. 9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the enlarged ball on the projection as taught by Chinlund with the projections as taught by Kim in order to change the keyhole slot connection to a bayonet connection which is a known equivalent connection as taught by Chinlund.  
Chinlund further teaches with respect to claim 13 a base plate adapter 56 including a first side configured to removeably coupled with the base plate adapter (see figs. 1-3, such that the first side is the side with recesses 54) and a second side 58 opposite the first side, the second side being configured to removeably coupled with a dental model articulator (see fig. 2, element 12 being part of the articulator).
Chinlund further teaches with respect to claim 15, wherein the first side including a recess 82/84 configured to receive the prong 40 of the base plate adaptor coupling portion (see figs. 3, 15, col. 4, ll. 9-19). Chinlund teaches the slot for engaging the single prong, however, does not specifically teach several slot for engaging the set of prongs. 
Kim teaches each slot 52 engaging a slot 55 (see fig. 9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single prong and slot taught by Chinlund with the set of prongs and corresponding slots taught by Kim since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza,
With respect to claim 16, Chinlund teaches the prong being configured to provide a bayonet coupling (col. 4, ll. 9-19).
With respect to claim 18, Chinlund further teaches the base plate adaptor further including a first body 60 presenting the first side, the first body defining a first central axis, and a second body 58 presenting the second side, the second body defining a second central axis, the second central axis being parallel with the first central axis, the first central axis being offset from the second central axis (see annotated figure below, such that the central axis of each side is parallel to each other, but offset such that the sides are offset from each other).
With respect to claim 19, Chinlund teaches an apparatus comprising a dental model coupling portion (36/38), the dental model coupling portion being configured to couple with a dental model (see fig. 2) and a base plate adapter coupling portion, the base plate adapter coupling portion including a body (surface 34) fixedly secured relative to the dental model coupling portion (such that the surface 34 is fixedly secured to surface 38) and a bayonet prong 40 extending form the body (col. 4, ll. 9-19), a base plate adapter 56 including a first side including a bayonet recess 82/84 (col. 4, ll. 9-19, figs. 3, 12, 14-15, see figs. 1-3, such that the first side is the side with recesses 54), the bayonet recess being configured to receive the bayonet prong 40  to thereby removeably couple the base plate adapter with the dental model adapter (col. 4, ll. 9-29) and a second side 58 opposite the first side, the second side being configured to removeably coupled with a dental model articulator (see fig. 2, element 12 being part of the articulator). Chinlund teaches the invention as substantially claimed and discussed 
Kim teaches an apparatus comprising a coupling portion including a body (planar plate portion from which element 52 extend from) and a set of prongs 52 extending from the body (see fig. 9, col. 9, ll. 38-44) and corresponding locking elements (see fig. 9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single prong taught by Chinlund with the set of prongs and corresponding locking elements as taught by Kim since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinlund (5,749,725) in view of Kim (5,967,776) as applied to claims 2-3 above, and further in view of Gramannet al. (2010/0151408).
Chinlund/Kim teaches the invention as substantially claimed and discussed above, however, does not specially teach the openings having a square configuration and the plate defining a grid configuration.
Gramannet teaches a plate with openings for retaining a material wherein the openings have a square configuration and has a grid configuration (see figs. 10-10a). It would have been obvious to one having ordinary skill in the art to modify the openings and the arrangement of the openings for retaining the material of the model as taught by Chinlund/Kim with the square openings arranged in a grid as taught by Gramannet since such a modification would have involved a mere change in the shape of a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is further noted that the claimed shape has been taught by the applicant as a design choice and not providing unexpected results and can be a variety of shapes.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinlund (5,749,725) as applied to claims 2-3 above, and further in view of Gramannet al. (2010/0151408).
Chinlund teaches the invention as substantially claimed and discussed above, however, does not specially teach the openings having a square configuration and the plate defining a grid configuration.
Gramannet teaches a plate with openings for retaining a material wherein the openings have a square configuration and has a grid configuration (see figs. 10-10a). It would have been obvious to one having ordinary skill in the art to modify the openings and the arrangement of the openings for retaining the material of the model as taught by Chinlund with the square openings arranged in a grid as taught by Gramannet since such a modification would have involved a mere change in the shape of a component. A change is shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is further noted that the claimed shape has been taught by the applicant as a design choice and not providing unexpected results and can be a variety of shapes.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinlund (5,749,725) in view of Kim (5,967,776) as applied to claim 13 above, and further in view of Gambacorta (2007/0190480).
Chinlund/Kim teaches the invention as substantially claimed and discussed above, however, does not specifically teach the base plate adapter further including a ferromagnetic member configured to provide removeably coupling between the base plate adapter and the dental model articulator through magnetic attraction. 
Gambacorta teaches an apparatus wherein the base plate adapter 36 further including a ferromagnetic member 38 configured to provide removeably coupling between the base plate adapter and the dental model articulator through magnetic attraction (pars. 33-34). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Chinlund/Kim to include a magnetic connection as taught by Gambacorta in order to help assist in retaining the dental model on the adapter while properly engaging the prong and recess to lock the base plate adapter and dental model articulator together.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinlund (5,749,725) as applied to claim 13 above, and further in view of Gambacorta (2007/0190480).
Chinlund teaches the invention as substantially claimed and discussed above, however, does not specifically teach the base plate adapter further including a ferromagnetic member configured to provide removeably coupling between the base plate adapter and the dental model articulator through magnetic attraction. 
Gambacorta teaches an apparatus wherein the base plate adapter 36 further including a ferromagnetic member 38 configured to provide removeably coupling between the base plate adapter and the dental model articulator through magnetic attraction (pars. 33-34). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Chinlund to includes a magnetic connection as taught by Gambacorta in order to help assist in retaining the dental model on the adapter while properly engaging the prong and recess to lock the base plate adapter and dental model articulator together.\

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinlund (5,749,725) in view of Kim (5,967,776)  as applied to claim 13 above, and further in view of Sasagawa (2004/0131991).
Chinlund/Kim teaches the invention as substantially claimed and discussed above, however, does not specifically teach the second side including one or more protrusions, the one or more protrusions of the second side being configured to complement features of a dental model articulator to thereby provide angular alignment between the base plate adapter and the dental model articulator. 
Sasagawa teaches an apparatus comprising a base plate adapter 40, the base plate adapter including a first side configured to removeably coupled with the base plate adapter coupling portion (see figs. 1-2, side accepting element 24) and a second side opposite the first side, the second side being configured to removeably coupled with a dental model articulator (see fig. 2), wherein the second side is provided with a plurality of recesses 42 configured to complement features 26 of a dental model articulator to In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). It would have been obvious to one having ordinary skill in the art to modify the connection to the articulator as taught by Chinlund/Kim to include an adjustable connection as taught by Sasagawa in order to prevent rotation of the base plate adaptor upon assembly. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinlund (5,749,725) as applied to claim 13 above, and further in view of Sasagawa (2004/0131991).
Chinlund teaches the invention as substantially claimed and discussed above, however, does not specifically teach the second side including one or more protrusions, the one or more protrusions of the second side being configured to complement features of a dental model articulator to thereby provide angular alignment between the base plate adapter and the dental model articulator. 
Sasagawa teaches an apparatus comprising a base plate adapter 40, the base plate adapter including a first side configured to removeably coupled with the base plate adapter coupling portion (see figs. 1-2, side accepting element 24) and a second side opposite the first side, the second side being configured to removeably coupled with a dental model articulator (see fig. 2), wherein the second side is provided with a plurality of recesses 42 configured to complement features 26 of a dental model articulator to thereby provide angular alignment between the base plate adapter and the dental model articulator (see fig. 1, such that element 40 can be angularly adjusted, i.e. have two different positions, when placed on the articulator). It is noted that Sasagawa does not specifically teach the protrusions on the second side of the base plate adapter, but rather the articulator, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the location of the protrusions to the be on the base plate and the recesses to be on the articulator since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). It would have been obvious to one having ordinary skill in the art to modify the connection to the articulator as taught by Chinlund to include an adjustable connection as taught by Sasagawa in order to prevent rotation of the base plate adaptor upon assembly. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinlund (5,749,725) in view of Kim (5,967,776) in view of Littlefair et al. (2019/0336253).
Chinlund teaches an apparatus comprising a dental model coupling portion (36/38), the dental model coupling portion being configured to couple with a dental 
Kim teaches an apparatus comprising a coupling portion including a body (planar plate portion from which element 52 extend from) and a set of prongs 52 extending from the body (see fig. 9, col. 9, ll. 38-44). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the single prong taught by Chinlund with the set of prongs taught by Kim since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Chinlund/Kim teaches the invention as substantially claimed and discussed above, however, does not specifically teach a kit including the dental model adapter and a plurality of base plate adapters.
Littlefair teaches a kit (par. 123) comprising a dental model adapter 130, a base plate adapter 120, wherein the base plate adapter can connect through different elements on the second side including a post 124 or through the second surface (see par. 87 regarding the base plate having different connection means). Littlefair further teaches a kit comprising different base plate having different common engagement means (par. 124). Therefore, Littlefair teaches the kit as claimed with the base plates wherein the second side is different from the second side of the other base plates to provide different connections to different articulators (see par. 124). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the apparatus comprising the single base plate adapter taught by Chinlund/Kim with the kit comprising the plurality of base plate adapters as taught by Littlefair as discussed above in detail in order to provide several common interfaces to allow the user to adapt the elements to any articulator they already have.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772